J-A16040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN SHANE SHATZER                        :
                                               :
                       Appellant               :   No. 1999 MDA 2019

      Appeal from the Judgment of Sentence Entered November 20, 2019
                in the Court of Common Pleas of Franklin County
             Criminal Division at No(s): CP-28-CR-0000706-2018

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED OCTOBER 15, 2020

        Brian Shane Shatzer (“Shatzer”) appeals from the judgment of sentence

entered following his conviction of drug delivery resulting in death. 1     We

affirm.

        In the early morning hours of September 6, 2017, police responded to

a home in Waynesboro, Pennsylvania, based on a report of a possible drug

overdose. Upon arriving, police discovered Samuel Myerly (the “Decedent”)

in an upstairs bedroom in a state of cardiac arrest. The officers found evidence

of recent drug use on the Decedent’s person.            The Decedent was later

pronounced dead at a nearby hospital, and a medical examination after his

death determined that he suffered a fatal overdose.




____________________________________________


1   18 Pa.C.S.A. § 2506(a).
J-A16040-20


      Police interviewed several witnesses, including the resident of the home

at which the Decedent overdosed and two individuals who had been with the

Decedent prior to the Decedent’s overdose. Police also interviewed Shatzer’s

roommate, who told police that he observed Shatzer sell the Decedent

narcotics shortly before he died. A later review of messages on the Decedent’s

cell phone disclosed phone calls and text messages between the Decedent and

Shatzer on the night of the overdose, as well as several text messages

between Shatzer and the Decedent in the days prior to the overdose, wherein

the parties discussed Shatzer selling the Decedent narcotics.

      Based upon the foregoing, Shatzer was arrested and charged, on

January 26, 2018, with drug delivery resulting in death. Three days before

trial, Shatzer filed a Motion in limine to exclude evidence related to a series of

telephone calls that Shatzer had placed while in jail, based on the late

disclosure of the evidence by the Commonwealth. The trial court denied the

Motion.   A jury subsequently convicted Shatzer of the above-mentioned

offense. The trial court postponed sentencing for the preparation of a pre-

sentence investigation report.      On November 20, 2019, the trial court

sentenced Shatzer to 114 to 120 months in prison, with credit for time served.

      Shatzer did not file a post-sentence motion.        Shatzer filed a timely

Notice of Appeal and, concurrently, a Pa.R.A.P. 1925(b) Concise Statement of

matters complained of on appeal.

      Shatzer raises the following issues for our review:


                                      -2-
J-A16040-20


      1. Did the [t]rial [c]ourt err by denying [Shatzer’s] “Motion to
      [e]xclude [e]vidence” pertaining to approximately seven hours of
      jail calls made by [Shatzer?]

      2. Did the [t]rial [c]ourt err in sustaining the Commonwealth’s
      hearsay objection to text messages between the Decedent and a
      witness, Rene Sanders[?]

      3. Did the [t]rial [c]ourt err in allowing the Commonwealth to
      introduce [call detail records (occasionally referred to hereinafter
      as “CDRs”)] that were not properly authenticated[?]

      4. Did the [t]rial [c]ourt err in allowing the Commonwealth to
      introduce text messages between the Decedent and [Shatzer] that
      occurred several days before the alleged transaction, and by
      allowing, over [Shatzer’s] objection, a police officer’s speculation
      as to what the text message[s] meant[?]

      5. Did the [t]rial [c]ourt err in denying [Shatzer’s] Motion for a
      Mistrial despite the fact that the Commonwealth, during cross-
      examination of an incarcerated witness, suggested that [Shatzer]
      and the incarcerated witness had opportunities to speak about the
      case and coordinate stories while in jail[?]

      6. Were [Shatzer’s] rights under Pa.R.Crim.P. [] 600 violated, as
      [Shatzer] was greatly prejudiced by the fact that he was appointed
      an attorney to whom the [Commonwealth] and [Shatzer’s]
      counsel knew had a conflict of interest in his case, which caused
      numerous delays to his detriment[?]

Brief for Appellant at 4-5.

      First, Shatzer argues that the trial court erred when it denied his Motion

to exclude evidence pertaining to several phone calls that Shatzer had placed

from jail while awaiting trial. Id. at 8. Shatzer claims that the content of the

phone calls, wherein, inter alia, he referred to the Decedent as “being part of

a maggot farm,” demeaned Shatzer’s character. Id. Shatzer asserts that the

Commonwealth, by failing to provide Shatzer with the evidence until the week

before trial, violated Pa.R.Crim.P. 573, which resulted in a “trial by ambush.”

                                     -3-
J-A16040-20


Id. at 9.     According to Shatzer, “[t]he untimely manner in which the call

records were provided to the [d]efense altered the defense strategy and … did

not allow the [d]efense sufficient time to locate and contact potential

witnesses to rebut the presumptions the Commonwealth was making as to the

statements made during said calls.” Id. at 8. Specifically, Shatzer claims that

the Commonwealth’s untimely disclosure of the phone calls “caused [Shatzer]

to rethink whether [he] would testify on his own behalf, and was not afforded

sufficient time to locate those who were on the other end of [his] calls to

ascertain context to the calls and determine said persons’ ability[] to testify.”

Id. at 10.

      Pennsylvania Rule of Criminal Procedure 573 provides, in relevant part,

as follows:

      Rule 573. Pretrial Discovery and Inspection

                                      ***

      (B) Disclosure by the Commonwealth

              (1) Mandatory. In all court cases, on request by the
              defendant, and subject to any protective order which
              the Commonwealth might obtain under this rule, the
              Commonwealth shall disclose to the defendant’s
              attorney all of the following requested items or
              information, provided they are material to the instant
              case. The Commonwealth shall, when applicable,
              permit the defendant’s attorney to inspect and copy
              or photograph such items.

                                      ***

                    (f) any tangible objects, including documents,
                    photographs, fingerprints, or other tangible
                    evidence[.]

                                      -4-
J-A16040-20


Pa.R.Crim.P. 573(B)(1)(f).

     The trial court, in its Opinion, stated the following:

            [I]t is clear the [trial c]ourt has discretion to determine the
     appropriate remedy based on the circumstances of the particular
     case. Here, we found it significant that the evidence was not in
     the possession of the Commonwealth until the day it was turned
     over to [Shatzer]. Before then, the recordings were in the
     possession of the jail, and [Shatzer] could have obtained and
     reviewed them as well. Further, we did not hear with any
     specificity how [Shatzer] suffered prejudice or how the defense
     strategy was altered as a result of the delayed disclosure. We
     found these circumstances distinguishable from those in
     [Commonwealth v.] Hanford[, 937 A.2d 1094 (Pa. Super.
     2007),] and [Commonwealth v.] Ulen[, 650 A.2d 416 (Pa.
     1994)], on which [Shatzer] relies. In neither of those cases was
     the defendant provided with the recordings of his jail calls prior to
     trial.

                                     ***

            Here, … [Shatzer] was provided [with] the recordings the
     week before trial. Thus, if necessary, counsel could have altered
     its strategy before it was too late, as it was in [Hanford and
     Ulen]. Counsel failed, however, to provide more than vague
     assertions that he was unprepared to defend against the evidence
     on the tapes. Moreover, after a phone conversation with both
     parties when the issue was brought to the [c]ourt’s attention, we
     directed the attorney for the Commonwealth to identify to
     [Shatzer] the specific portions of the recordings that were going
     to be used. The Commonwealth did so on Friday, [September]
     27, 2019, three days before trial commenced. Though there was
     disagreement about exactly how long the identified portions were,
     it was undisputed that [d]efense [c]ounsel was provided the
     specific calls with the specific time frames the Commonwealth
     sought to introduce at trial. Thus, before trial, the defense was
     aware of the exact nature of this evidence.

Trial Court Opinion, 1/14/20, at 5-7 (some paragraphs combined, footnote

and some citations omitted).




                                     -5-
J-A16040-20


      We discern no abuse of discretion by the trial court in its denial of

Shatzer’s Motion, as set forth above, and affirm on the basis of its Opinion

with regard to this issue. See id. at 3-7.

      Second, Shatzer argues that the trial court erred when it precluded the

admission at trial of the Decedent’s “sent” and “received” text messages from

the night of the overdose on two separate occasions during his trial. Brief for

Appellant at 11-14. Shatzer attempted to admit the text messages, which the

Decedent had exchanged with a third party, purportedly to demonstrate that

the Decedent had other avenues by which he could have acquired the

narcotics that caused his overdose. Id. at 11-12. Initially, Shatzer proffered

that the messages were admissible under a “res gestae” exception to the

hearsay rule, and that the messages were instructive in order for the jury to

hear “the complete story” of what occurred on the night of the overdose. Id.

at 12-13.

      Our review of a trial court’s evidentiary ruling is conducted under an

abuse of discretion standard. Commonwealth v. Woeber, 174 A.3d 1096,

1100 (Pa. Super. 2017). Where the evidentiary ruling involves a question of

law, our scope of review is plenary. Id.

      Pennsylvania Rule of Evidence 801 provides that hearsay evidence is “a

statement that [] the declarant does not make while testifying at the current

trial or hearing; and [is offered] in evidence to prove the truth of the matter

asserted in the statement.” Pa.R.E. 801. Rule 802 prohibits the admission of


                                     -6-
J-A16040-20


hearsay evidence, unless a listed exception to the hearsay rule applies.

Pa.R.E. 802.

       The concept of res gestae was a common law hearsay exception that

included several, discrete exceptions to the hearsay rule: (1) declarations as

to present bodily conditions; (2) declarations of present mental states and

emotions; (3) excited utterances; and (4) declarations of present sense

impressions. Commonwealth v. Hood, 872 A.2d 175, 182 (Pa. Super. 2005)

(citing Commonwealth v. Pronkoskie, 383 A.2d 858, 860 (Pa. 1978)).

       Here, Shatzer does not argue that the evidence at issue falls within any

one of the four categories encompassed in the res gestae exceptions to the

hearsay rule; rather, Shatzer argues that the text messages were necessary

to allow the jury to discern the “full picture” of the events in question. See

Brief for Appellant at 12-14.2 However, this is not a recognized exception to

the rule against hearsay evidence. See Pa.R.E. 803 (detailing the exceptions

to the hearsay rule). Accordingly, because Shatzer failed to demonstrate that

a recognized exception to the rule against hearsay applied to the text

messages he sought to admit, the trial court did not abuse its discretion in

sustaining the Commonwealth’s objection. See Pronkoskie, supra.


____________________________________________


2 We note that this argument would constitute a “special circumstance” in
which prior bad acts evidence may be admitted under Pa.R.E. 404, rather than
an exception to the hearsay rule under Pa.R.E. 801. See Commonwealth v.
Lark, 543 A.2d 491, 497 (Pa. 1988) (explaining the res gestae exception to
the prohibition against prior bad acts evidence).


                                           -7-
J-A16040-20


      Shatzer also argues that the trial court improperly sustained an

objection related to the testimony of Detective Travis Carbaugh (“Detective

Carbaugh”), the detective who investigated the Decedent’s overdose. Brief

for Appellant at 12-14. In a second attempt to introduce the text messages,

Shatzer claimed that the evidence was admissible through the testimony of

Detective Carbaugh.    Id. at 12.    Shatzer argues that the messages were

admissible to rebut Detective Carbaugh’s testimony about the Decedent’s

ability to access drugs from sources other than Shatzer. Id.

      Pennsylvania Rule of Evidence 607 states that “[t]he credibility of a

witness may be impeached by any evidence relevant to that issue, except as

otherwise provided by statute or these rules.” Pa.R.E. 607. The Comment to

Rule 607 notes that any evidence offered to impeach the credibility of a

witness must meet the threshold for relevancy under Pa.R.E. 401. Pa.R.E.

607 cmt.; see also Pa.R.E. 401 (stating that evidence is relevant if it “has

any tendency to make a fact more or less probable than it would be without

the evidence[,] and [] the fact is of consequence in determining the action.”).

Further, our Supreme Court has noted that “reviewing courts should be wary

of proffered bases for admission that may be pretexts for getting fact-bound

evidence admitted for a substantive purpose.” Commonwealth v. Koch, 106

A.3d 705, 715 (Pa. 2014).

      We conclude that the trial court did not abuse its discretion in sustaining

the   Commonwealth’s     objection   during   Shatzer’s   cross-examination    of


                                      -8-
J-A16040-20


Detective Carbaugh.     Shatzer purportedly sought to introduce the text

messages to dispute Detective Carbaugh’s testimony that the Decedent had

not discussed drug use with anyone other than Shatzer shortly before the

overdose.   Brief for Appellant at 12.    However, our review of the record

discloses that Detective Carbaugh had not made that representation. Rather,

Detective Carbaugh testified that he found no indication that the Decedent

had met anyone to buy controlled substances, other than Shatzer, in close

temporal proximity to the overdose. N.T., 10/1/19, at 140. Accordingly, the

text messages, which purportedly show the Decedent discussing drug use with

parties other than Shatzer, was not relevant to Detective Carbaugh’s

testimony that the Decedent did not discuss drug sales with anyone other than

Shatzer in the time surrounding his death. Consequently, the trial court did

not abuse its discretion in precluding the introduction of the text messages on

the basis of relevance. See Pa.R.E. 607(b); Pa.R.E. 401.

      In his third claim, Shatzer argues that the trial court erred when it

improperly admitted evidence from the Decedent’s cell phone, as obtained

from the Decedent’s cellular service provider.      Brief for Appellant at 14.

Shatzer claims that the police officer’s testimony that the phone records were

true and accurate did not constitute proper authentication under Pa.R.E. 901

and 902, as the officer could not personally testify as to how the phone records

were generated and the process undertaken by the phone company. Id. at

14-16. Shatzer alleges that this improper authentication was not harmless


                                     -9-
J-A16040-20


error, because the phone records were the only non-controverted evidence

connecting the Decedent to Shatzer on the night of the overdose. Id. at 16.

      “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.” In Interest of F.P., 878 A.2d 91, 94 (Pa. Super. 2005).

      Authentication of evidence is codified in Pa.R.E. 901, which provides, in

pertinent part, that “[t]he requirement of authentication or identification as a

condition precedent to admissibility is satisfied by evidence sufficient to

support a finding that the matter in question is what its proponent claims.”

Pa.R.E. 901(a). Testimony of a witness with personal knowledge that a matter

is what it is claimed to be can be sufficient. See Pa.R.E. 901(b)(1). Evidence

that cannot be authenticated by a knowledgeable person, pursuant to

subsection (b)(1), may be authenticated by other parts of subsection (b),

including circumstantial evidence pursuant to subsection (b)(4). See Pa.R.E.

901(b)(4) (stating that authentication may be satisfied by “[t]he appearance,

contents, substance, internal patterns, or other distinctive characteristics of

the item, taken together with all the circumstances.”); see also Koch, 106

A.3d at 712-13 (stating that evidence may be authenticated by circumstantial

evidence). “[A]uthentication generally entails a relatively low burden of proof;

in the words of Rule 901 itself, simply evidence sufficient to support a finding

that the item is what the proponent claims.” Commonwealth v. Murray,




                                     - 10 -
J-A16040-20


174 A.3d 1147, 1157 (Pa. Super. 2017) (citation and quotation marks

omitted).

      The trial court addressed the authentication of the phone records at trial

as follows:

      [The Commonwealth] sought to authenticate the phone records
      by certification. Specifically, the Commonwealth entered into
      evidence a series of documents from Sprint, Commonwealth’s
      Exhibit 18, that were attached to the [phone] records received by
      law enforcement. We found the documents to indicate the
      records’ reliability for several reasons. The [phone] records and
      the documents were sent in response to a court [O]rder for the
      records.     The cover page is dated September 13, 2017,
      approximately a week after [Decedent]’s death, while law
      enforcement was actively investigating [Decedent]’s death. The
      cover page was addressed specifically to Scott Mummert, Franklin
      County District Attorney, and indicated it was sent pursuant to
      request in case number MD 3172017. It was signed by Donesha
      Robinson from Subpoena Compliance at Sprint Corporate
      Security, with her contact information also listed therein.

            The documents additionally provide account details,
      subscriber details, and other identifying information for the
      [Decedent]’s account. Several of the documents describe the
      process used by Sprint to compile the call information and produce
      the records ….

             Further, the Commonwealth showed Detective Carbaugh
      the documents and questioned him, outside the presence of the
      jury, as to their authenticity. Detective Carbaugh testified he was
      aware a request had been made for CDRs for the [Decedent]’s
      phone; he indicated the request was signed by a judge of the
      Court of Common Pleas in Franklin County.            He identified
      Commonwealth’s Exhibit 18 as the standard documents the police
      receive whenever they request CDRs from the phone company.
      Detective Carbaugh further stated he reviewed the CDRs and
      determined the information provided therein coincides with
      everything he discovered during the investigation and heard at
      trial. He concluded he has no doubt the CDRs being offered were
      those requested by the court order. Based on the foregoing, we



                                    - 11 -
J-A16040-20


       concluded the CDRs were sufficiently trustworthy and reliable, and
       overruled [Shatzer]’s objection for lack of authentication.

Trial Court Opinion, 1/14/20, at 13-15 (some paragraphs combined).

       We conclude that the trial court did not abuse its discretion in

determining that the CDRs were properly authenticated through Detective

Carbaugh’s testimony, and affirm on the basis of the trial court’s Opinion, as

set forth above, with regard to this claim. See id.; see also Koch, 106 A.3d

at 712-13.3

       In his fourth claim, Shatzer argues that the trial court erred when it

admitted several text messages between the Decedent and Shatzer prior to

the night of the overdose.        Brief for Appellant at 17.   Shatzer claims that

several of the text messages were inadmissible as evidence of prior bad acts

(i.e., that Shatzer had delivered narcotics to the Decedent on other

occasions). Id. at 17-18. Shatzer asserts that the trial court erred when it

found that the text messages at issue were part of a single transaction, rather

than two separate transactions.          Id.   Shatzer further claims that the text




____________________________________________


3 Further, as the trial court noted in its Opinion, even if the phone records
were improperly authenticated, it would constitute harmless error, as the
phone records only contained phone numbers, the time and length of
communications, and whether the communications were a call or a text. Trial
Court Opinion, 1/4/20, at 15.          The Commonwealth presented other
sufficiently-authenticated evidence, from the Decedent’s cell phone and in the
form of witness testimony, connecting Shatzer to the Decedent near the time
of his death. Id. at 15-17.


                                          - 12 -
J-A16040-20


messages were not properly admitted under Pa.R.E. 404. Brief for Appellant

at 18-19.

      Rule 404 generally prohibits “[e]vidence of a crime, wrong, or other act”

when such evidence is offered to show “that on a particular occasion the

person acted in accordance with the character” shown by that crime, wrong,

or other act.   Pa.R.E. 404(b)(1).   There are, however, exceptions to this

prohibition, and “[t]his evidence may be admissible for another purpose, such

as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Pa.R.E. 404(b)(2).

      Our Supreme Court has consistently recognized that admission of

distinct bad acts may be proper where it is part of the history or natural

development of the case, i.e., the res gestae exception. Commonwealth v.

Sherwood, 982 A.2d 483, 497 (Pa. 2009); Lark, supra. “The ‘res gestae’

exception to the general proscription against evidence of other crimes, is also

known as the “complete story” rationale, i.e., evidence of other criminal acts

is admissible to complete the story of the crime on trial by proving its

immediate context of happenings near in time and place.”         Lark, supra

(citations and quotation marks omitted).

      At trial, the Commonwealth sought to introduce text messages sent

between the Decedent and Shatzer the day before the Decedent’s overdose.

Specifically, at 7:51 p.m., on September 4, 2017, the Decedent texted




                                     - 13 -
J-A16040-20


Shatzer, “I can’t talk but I still need ps if u got any let me know plz[.]”4 N.T.,

10/1/19, at 139. At 7:52 p.m., Shatzer responded, “I have[,] call me[.]” Id.

At 7:55 p.m., the Decedent sent, “okay, you got the same and 15 of them[.]”

Id.   At 7:56 p.m., the Decedent texted again, “give me a min I’ll walk

outside[.]” Id.

       The record does not reveal any further communication between the

Decedent and Shatzer until the next day, on September 5, 2019, at 6:33 p.m.,

when the Decedent texted Shatzer, “On way can u do me 4 100 just asking

I’m come down[.]” Id. at 134. Additionally, Shatzer called the Decedent at

7:05 p.m. for approximately three minutes; at 9:22 p.m., the Decedent called

Shatzer for approximately one minute; at 10:11 p.m., Shatzer called the

Decedent for approximately one minute; at 10:26 p.m., the Decedent called

Shatzer for approximately 30 seconds; and at 10:29 p.m., the Decedent called

Shatzer again for approximately 30 seconds. Id. at 130-31. The trial court

concluded that the text messages were part of the same, single, transaction

that ultimately resulted in the overdose, and overruled Shatzer’s objection.

Id. at 137-38.

       Based upon the foregoing, the trial court did not abuse its discretion

when it concluded that the September 4, 2019 text messages were admissible

as part of the same transaction. See Sherwood, supra; Lark, supra.


____________________________________________


4  Detective Carbaugh testified that, based on his experience, “ps” was most
likely a reference to pills. N.T., 10/1/19, at 139.

                                          - 14 -
J-A16040-20


      In his fifth claim, Shatzer argues that the trial court erred in denying his

Motion for a Mistrial, after the Commonwealth, during its cross-examination

of a defense witness, stated that Shatzer was in jail as the trial was taking

place. Brief for Appellant at 19. Shatzer alleges that the Commonwealth’s

error in questioning the witness, so as to elicit evidence of Shatzer’s

incarceration, caused him prejudice and warranted a mistrial. Id. at 19-20.

Further, Shatzer claims that the trial court placed him in a “situation of

juxtaposition,” wherein any curative instruction would have brought the jury’s

attention to the remark. Id. at 21.

            [T]he decision to declare a mistrial is within the sound
      discretion of the trial court and will not be reversed absent a
      flagrant abuse of discretion. A mistrial is an extreme remedy that
      must be granted only when an incident is of such a nature that its
      unavoidable effect is to deprive defendant of a fair trial.

Commonwealth v. Szakal, 50 A.3d 210, 218 (Pa. Super. 2012).

      It is well settled that evidence of crimes unrelated to the charge for

which a defendant is being tried is generally inadmissible. Commonwealth

v. Martin, 387 A.2d 835, 838 (Pa. 1978).          However, “there is no rule in

Pennsylvania which prohibits reference to a defendant’s incarceration awaiting

trial or arrest for the crimes charged.” Commonwealth v. Johnson, 838

A.2d 663, 680 (Pa. Super. 2003); see also Commonwealth v. Wilson, 649

A.2d 435, 445-46 (Pa. 1994) (determining that a reference to the defendant

being in prison was not prejudicial when the reference “did not either expressly

or by reasonable implication convey the fact of a prior criminal offense



                                      - 15 -
J-A16040-20


unrelated to the criminal episode for which [the defendant] was then on trial.”)

(citation omitted).

      We are further cognizant that defense counsel may decide to forego

curative instructions to avoid drawing attention to the prejudicial remark. See

Commonwealth v. Johnson, 668 A.2d 97, 104 (Pa. 1995) (stating that,

when the trial court offered a curative instruction and defense counsel refused,

“[a]ppellant [could not] claim the trial court erred in refusing to take an action

when the basis for the court’s inaction was counsel’s failure to pursue the offer

of the curative instruction.”). “When counsel chooses to refuse appropriate

curative instructions for this legitimate tactical reason, the defense may not

plead prejudice on appeal.” Commonwealth v. Miller, 481 A.2d 1221, 1223

(Pa. Super. 1984) (citation omitted).

      Here, the Commonwealth questioned the witness during cross-

examination regarding his recent contact with Shatzer, resulting in the

following exchange:

      [Commonwealth:] You had a decent amount of time to see
      [Shatzer] lately; correct?

      [Witness:] They won’t let me around him.

      [Commonwealth:] All right. What do you mean they won’t let
      you around him?

      [Witness:] They have us on separation so we can’t, you know,
      talk, I guess.

N.T., 10/2/19, at 54.




                                     - 16 -
J-A16040-20


      Although the witness’s reference to Shatzer being “on separation” could

have been interpreted by the jury as a reference to Shatzer being in jail, there

was no testimony giving rise to an inference that Shatzer was detained for

other criminal conduct. Accordingly, we discern no abuse of the trial court’s

discretion in denying Shatzer’s Motion for a Mistrial. See Johnson, supra;

Wilson, supra. Further, because Shatzer specifically refused the trial court’s

offer to provide a curative instruction, and a curative instruction could have

allayed any prejudice, Shatzer may not now raise prejudice on appeal. See

Miller, supra.

      In his sixth claim, Shatzer argues that his rights under Pa.R.Crim.P. 600

were violated. Brief for Appellant at 21. Shatzer claims that he was deprived

of a right to a trial within 365 days of his January 26, 2018, arrest and

detention, as his trial began on September 30, 2019, 616 days after his arrest.

Id. at 21-22. Specifically, Shatzer directs our attention to the 209-day period

between his arrest date and August 23, 2018, the date that Shatzer’s original

appointed counsel withdrew from representation. Shatzer states that, during

this time, his appointed defense counsel suffered from a conflict of interest

known to the Commonwealth. Id at 22. Therefore, Shatzer argues, the delay

was attributable to the Commonwealth. Id.

      Rule 600 provides, in relevant part, as follows:

      Rule 600. Prompt Trial

      (A) Commencement of Trial; Time for Trial



                                     - 17 -
J-A16040-20


           (1) For the purposes of this rule, trial shall be deemed
           to commence on the date the trial judge calls the case
           to trial, or the defendant tenders a plea of guilty or
           nolo contendere.

           (2) Trial shall commence within the following time
           periods.

                 (a) Trial in a court case in which a written
                 complaint is filed against the defendant
                 shall commence within 365 days from the
                 date on which the complaint is filed.

                                    ***

     (B) Pretrial Incarceration. Except in cases in which the defendant
     is not entitled to release on bail as provided by law, no defendant
     shall be held in pretrial incarceration in excess of

           (1) 180 days from the date on which the complaint is
           filed[.]

                                    ***

     (D) Remedies

           (1) When the defendant has not been brought to trial
           within the time periods set forth in paragraph (A), at
           any time before trial, the defendant’s attorney, or the
           defendant if unrepresented, may file a written motion
           requesting that the charges be dismissed with
           prejudice on the ground that this rule has been
           violated. A copy of the motion shall be served on the
           attorney for the Commonwealth concurrently with
           filing. The judge shall conduct a hearing on the
           motion.

           (2) Except in case in which the defendant is not
           entitled to release on bail as provided by law, when a
           defendant is held in pretrial incarceration beyond the
           time set forth in paragraph (B), at any time before
           trial, the defendant’s attorney, or the defendant if
           unrepresented, may file a written motion requesting
           that the defendant be released immediately on
           nominal bail subject to any nonmonetary conditions of
           bail imposed by the court as permitted by law. A copy

                                    - 18 -
J-A16040-20


              of the motion shall be served on the attorney for the
              Commonwealth concurrently with filing. The judge
              shall conduct a hearing on the motion.

Pa.R.Crim.P. 600.

       In this case, Shatzer failed to file a motion to dismiss his charges,

pursuant to Rule 600(D)(1), prior to the commencement of his trial.5 Thus,

the trial court was deprived of the opportunity to conduct a hearing on, or

even consider, Shatzer’s Rule 600 claim. Consequently, Shatzer’s claim is

waived.6 See Commonwealth v. Brock, 61 A.3d 1015, 1020 (Pa. 2013)

(stating that “a motion to dismiss pursuant to [Rule] 600 must be made in

writing, and a copy of such motion must be served on the Commonwealth’s

attorney”); Commonwealth v. Fooks, 497 A.2d 1346, 1350 (Pa. Super.

1985) (determining that “the appellee’s failure to file a timely motion to


____________________________________________


5 Shatzer argues that his right to a speedy trial was violated under Rule
600(A). See Brief for Appellant at 22 (arguing that “Rule 600 … demand[s]
dismissal of the charges, or alternatively [a] remand to conduct an evidentiary
hearing as to the cause and effect of the inappropriate appointment.”
(emphasis added)). The remedy for a violation of paragraph (A) is dismissal.
By contrast, the remedy afforded for a violation paragraph (B) is release on
nominal bond before trial. See Commonwealth v. Murray, 879 A.2d 309,
314 (Pa. Super. 2005) (stating that “other than release on nominal bail, no
other remedy is prescribed for defendants incarcerated for less than three
hundred sixty-five days, even if they were not, in fact, released on nominal
bail.”).

6 Even if Shatzer had properly filed a motion to dismiss the charges pursuant
to Rule 600, we would conclude that his claim lacks merit. Shatzer’s counsel
had requested to withdraw from representation based upon a conflict of
interest. Therefore, the ensuing delay was attributable, in part, to Shatzer,
as he was unprepared to proceed, given the lack of representation. As such,
we would conclude that the delay was not attributable to the Commonwealth.

                                          - 19 -
J-A16040-20


dismiss prior to the commencement of trial renders his Rule [600] claim

waived, and, in effect, super[s]edes any alleged impropriety on the part of the

Commonwealth.”).

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                                    - 20 -